Title: To Thomas Jefferson from Robert Lawson, [11 June 1801]
From: Lawson, Robert
To: Jefferson, Thomas


               
                  [11 June 1801]
               
               […] to fear cannot be well d[…] in any sh[…] And when I reflect that the hot Season is at hand all but; and that if this opportunity cannot be improv’d, I probably may not get such another as to the Attendant, added to my declining State of health:—I have for these, to me weighty and affecting considerations been constain’d with reluctance, I candidly confess, to apply Sir, once more to your benevolent mind:—confidently trusting, you will pity the necessity which impells me to it. Knowing your long friendship and intimacy with Mr. Madison Secretary of State, and being at present without as much paper as to address him by a separate Letter will you be so good Sir, as to do me the honor of communicating my case to him with my best and respectfull wishes. Whatever may be charitably contributed I wish may be plac’d in Major DuVals hands, for the above special purpose.
               Accept of my ardent prayers for your Individual Prosperity, and that of your Administration—and with lively Sentiments of Gratitude and respect—I have the honor to be—Dear S[ir] Your much obligd Servt.
               
                  
                     R[obert Lawson]
                  
               
            